Black, J.
(concurring). Refer to the majority and minority opinions of People v. Hampton, ante respectively at 673 and 680. This appeal is controlled by the Court’s determination of Hampton, the question of retroactivity being the same and the same majority having determined that this defendant also should have the benefit of some sort of a Lyles jury instruction (see Lyles quoted and cited in People v. Cole [1969] 382 Mich 695, 719, 720).
I yield to the majority and leave to it the nature of whatever order of reversal and remand is desired for this case.